Citation Nr: 1620126	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for trench foot of the bilateral feet to include due to herbicide exposure.

3.  Entitlement to service connection for a back disorder to include due to herbicide exposure.

4.  Entitlement to service connection for basal cell carcinoma to include due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1967 to February 1971.  The Veteran was discharged dishonorably for a period of service from February 1971 to October 1973.  Although this discharge was later upgraded by the Department of Defense to under honorable conditions, the issue of whether the February 1971 to October 1973 period of service is eligible for VA compensation purposes remains an unresolved issue, as discussed below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

By way of brief background, the Veteran filed a Substantive Appeal for the above issues in August 2012.  In June 2013, the Seattle, Washington RO entered a rating decision proposing to severe service connection for disabilities to include PTSD, on the basis that these conditions were incurred during the February 1971 to October 1973 period of service which the RO stated is not honorable for VA purposes.  The rating decision was mailed to the Veteran but returned as undeliverable.  

In December 2014, the June 2013 rating decision was again sent to the Veteran.  In December 2014 as well, a Supplemental Statement of the Case was entered denying the claims currently before the Board, to include for the reason that the February 1971 to October 1973 period of his service was dishonorable.

In later December 2014, the Veteran entered a statement which he indicated was in response to the December 2014 SSOC.  He stated that he disagreed with the continued denial of trench foot, back conditions, and basal cell carcinoma service connection, and increased rating for PTSD.  He stated as well that while VA stated the service was dishonorable, he received an updated DD-214 to change this discharge to under honorable conditions.  He enclosed a copy of the revised discharge and requested to continue his appeal.

In January 2015, the record reflects that the Veteran called and inquired about the severing of his service-connected disabilities.  He was told that a notification letter was underway and he should receive notice soon.

In April 2015, the RO entered a rating decision severing service connection for previously service-connected disabilities, finding that the provision under which the discharge was upgraded remained a bar to VA benefits.  In September 2015, the Veteran filed a timely VA Form 21-0958, Notice of Disagreement, disagreeing with the severance of service connection and requesting a personal hearing prior to the severance of compensation or reduction of benefits.

Upon preliminary review of the record, the Board has determined that an adjudication of service connection for trench foot, basal cell carcinoma, a back condition, and increased rating for PTSD, cannot proceed without jurisdiction to review the issues of character of service for February 1971 to October 1973 and severance of service connection for PTSD, as these issues are inextricably intertwined.  As such, a remand is required in order to allow the AOJ time to issue a Statement of the Case on the issues of the propriety of the severance of service connection for PTSD, coronary artery disease, hearing loss and tinnitus, to include the underlying issue of the character of the Veteran's discharge for the period of service from February 1971 to October 1973.  Only after such issues are resolved (or not appealed with a timely file VA Form 9, Substantive Appeal, upon issuance of the Statement of the Case), may the Board adjudicate the issues before it.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After the AOJ issues a statement of the case on the issues of the propriety of the severance of service connection for PTSD, coronary artery disease, hearing loss and tinnitus, to include the underlying issue of the character of the Veteran's discharge for the period of service from February 1971 to October 1973, and the appropriate time (60 days) is allotted for the Veteran's response, readjudicate the claims for service connection for trench foot, basal cell carcinoma, and a back condition, and increased rating for PTSD.  If not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment, as required by law.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

